Citation Nr: 0835268	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sleep apnea to include 
as secondary to service-connected post concussive syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to January 
1982 and from April 1989 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In April 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Phoenix, 
Arizona RO; a transcript of the hearing is of record.

In April 2008 and May 2008, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  The 
additional evidence consisted of a therapeutic 
polysomnography report and VA treatment records concerning 
the veteran's physical condition and a positive private nexus 
opinion.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's current sleep apnea is related to a head injury 
that occurred in military service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a service-connection claim for sleep apnea 
in March 2004.  He contends that he has had difficulty 
sleeping since his head injury in military service.  The RO 
denied his claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for a claimed disability may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In assessing whether the veteran is entitled to service 
connection for sleep apnea, the evidence of record must show 
that the veteran currently has that disability.  A November 
2003 VA treatment record noted that the veteran was diagnosed 
with sleep apnea after a  sleep study.  Thus, the evidence 
shows that the veteran has a current diagnosis of sleep 
apnea.  

After a careful review of the veteran's service treatment 
records, the Board finds evidence that the veteran had sleep 
problems during military service.  The veteran noted that he 
did not have any frequent trouble sleeping and the physician 
did not report that the veteran had any sleep problems in the 
July 1988 entrance examination.  In June 1994, the veteran 
was hit in the right parietal region of the head by a tire 
that exploded.  He was diagnosed with post concussive 
syndrome.  The veteran was evaluated at the Mayo Clinic and 
the physician who examined him wrote in a letter dated in 
April 1995 that the veteran stated ever since the head injury 
he experienced severe headaches, dizziness, problems with his 
memory and problems sleeping.  A July 1995 medical report 
also noted that the veteran reported that he was not sleeping 
well at night.  As part of the veteran's separation 
examination in September 1995, he indicated in the report of 
medical history that he had trouble sleeping.  The physician 
commented that the veteran had frequent trouble sleeping from 
1994 to the present secondary to his head injury.

The Board notes that the record contains various conflicting 
opinions on whether the veteran's sleep disorder is linked to 
the head injury that occurred in service.  When faced with 
conflicting diagnoses, the Board must weigh the credibility 
and probative value of the opposing medical opinions.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  Equal weight is not accorded to 
each piece of evidence in the record and not every item of 
evidence has the same probative value.  If the probative 
value of the medical opinions is found to be in equipoise, 
then the benefit of the doubt is applied in the veteran's 
favor.  In evaluating the probative value of these 
statements, the Board looks at the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators.  Id.  

A VA examiner in December 2005 noted that the veteran had 
improvement of his snoring and obvious apnea episodes with 
the continuous positive airway pressure (CPAP) machine, but 
he continued to have excessive daytime somnolence.  The 
examiner stated that when the original sleep study was 
conducted, there was a comment by the reviewer that if the 
hypersomnolence continues, that could be a sequela of his 
prior head trauma.  The examiner provided the opinion that it 
is at least as likely as not that some of the patient's 
hypersomnolence may be due to other disordered breathing as a 
result of his trauma or directly related to that trauma.  He 
then referred to a consultant in the sleep disorders clinic 
the issue of the possibility of the veteran's sleep disorder 
being either a central form of sleep apnea or direct 
somnolence due to trauma, because the response to CPAP had 
been less than what is usually seen in a pure form of 
obstructive sleep apnea.  A June 2007 VA treatment record 
written by a pulmonary physician provided the opinion that 
the veteran's sleep apnea and underlying brain injury was 
likely, at least partially, responsible for the breathing 
sleep disorder.  In addition, the veteran provided an opinion 
from his private treating physician who is certified in 
pulmonary medicine, sleep medicine and internal medicine.  He 
asserted that the veteran's hypersomnia was out of proportion 
to the degree of obstructive sleep apnea syndrome and it is 
reasonable to conclude that there is an association of his 
excessive daytime somnolence with his history of head trauma.  
As part of his rationale for his conclusion, the physician 
noted that the veteran's current CPAP pressure of 9 cm is 
much less than the optimal CPAP pressure noted at the Arizona 
Sleep Institute and Comprehensive Sleep Solutions.  

However, a physician assistant from the sleep clinic in March 
2006 noted that he saw absolutely no compelling evidence to 
support a service link for the veteran's obstructive sleep 
apnea.  He noted that while the veteran sustained a head 
injury in 1994, there was no associated loss of consciousness 
or airway compromising maxillofacial fractures.  He 
summarized his opinion by stating that there was no evidence 
that the veteran's sleep disordered breathing was due to 
anything other than the usual reasons of increased weight, 
heredity and non-trauma related nasal obstruction.  In 
addition, in a March 2007 VA treatment record a neurologist 
responded to the veteran's question of whether his sleep 
apnea was from his head injury with the opinion that he was 
not aware of a connection between sleep apnea and the 
veteran's head injury; however, he would like to know what 
the sleep disorders clinic felt about this connection.  

As there is conflicting medical evidence of record on the 
issue of whether the veteran's sleep disorder is related the 
in-service head injury, the Board must weigh the credibility 
and probative value of this evidence. See Evans, 12 Vet. App. 
at 30; Owens, 7 Vet. App. at 433. The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  Gabrielson, 7 Vet. App. at 39-40.  Under this 
guidance, the Board finds the favorable evidence is at the 
least equally persuasive and of comparable probative value to 
the unfavorable evidence pertaining to the veteran's claim.

As such, the Board finds the competent medical evidence of 
record is in equipoise.  The Board cannot find that the 
evidence preponderates against the veteran's claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).  Accordingly, the claim of entitlement to 
service connection for sleep apnea due to his head injury is 
warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


